Exhibit 10.2

Corcept Therapeutics Incorporated

149 Commonwealth Drive

Menlo Park, CA 94025

June 21, 2013

Robert L. Roe, M.D.

Dear Bob,

This letter describes our agreement regarding your retirement from Corcept,
which will take place on December 31, 2013 (the “retirement date”). Until the
retirement date, you will continue to serve as our President and Secretary and
as a member of Corcept’s Executive Committee at your current salary and
benefits, including paid vacation days and access to your current office
(together, your “compensation”). Your compensation will remain the same until
the retirement date, even if we reduce the scope and scale of your
responsibilities or terminate you (unless we terminate you for cause).

You will be eligible for any management-wide bonus paid based on services
conducted in calendar year 2013, the payment of which will be made within two
and one-half months following December 31, 2013.

Prior to the retirement date, you will also serve on a committee overseeing our
research and development activities. You and I will be this committee’s initial
members, to be joined by your successor, once his or her employment begins.
Following the hiring and training of your successor, you will have the
discretion to work fewer evening and weekend hours.

You will serve on an as-needed basis as a paid consultant and adviser to Corcept
from the retirement date until December 31, 2014. You will be compensated at a
rate of $350 per hour, payable in accordance with Corcept’s customary policies
and procedures. In addition, any options you have been granted as an employee
will continue to vest on the schedules set forth in the original option grants
until December 31, 2014 or an earlier date should you choose to terminate your
consultancy. In accordance with Corcept’s policy, you will have the earlier of
three years following the termination of your service with Corcept or the
original expiration date of the stock option to exercise these options.

As we discussed, your voluntary retirement, the employment of your successor and
related events are not termination “without cause” permitting you to terminate
your employment for “good reason” under the severance and change in control
agreements or any other agreements you have with Corcept (together the “other
agreements”). Except as expressly provided in this paragraph, these other
agreements are not otherwise affected and will remain in effect in all other
respects.



--------------------------------------------------------------------------------

Sincerely, /s/ Joseph K. Belanoff, M.D. Joseph K. Belanoff, M.D. Chief Executive
Officer Agreed:

/s/ Robert L. Roe

Robert L. Roe, M.D.

President